Citation Nr: 1203281	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-29-466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1953 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has suffered with hearing loss for a long time and relates it to in-service noise exposure as a gunner in Korea.  

As explained above, the Veteran's DD-214 confirms the Veteran served in Korea as a Gun Crewman and, therefore, in-service acoustic trauma is presumed.  The Veteran's service treatment records, however, do not indicate any complaints, treatment or diagnoses of hearing loss.  Indeed, the Veteran had normal whisper tests on entrance and separation from the military and the Veteran specifically denied any ear trouble on separation.

The Veteran was afforded a VA examination in February 2010 where he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not likely related to in-service acoustic trauma in part because the Veteran claims he only noticed hearing loss over the past two years.

The Veteran disagrees with the examiner's conclusion arguing that the examiner misunderstood him.  The Veteran claims he noticed a worsening of hearing loss over the past two years, but has suffered with hearing loss in general much longer than that.  

It does appear that the February 2010 VA examiner's opinion was premised in part on the understanding that the Veteran's hearing loss occurred only over the last two years.  Accordingly, the opinion provided may be based on inaccurate factual premises.  As such, the Veteran is entitled to a new VA examination.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding medical opinions based on inaccurate factual premises are not probative). 

The RO should also take this opportunity to obtain recent VA outpatient treatment records from November 2009 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide release forms for any and all private or VA medical providers that may contain relevant treatment records not already of record; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss, the severity of the impairment and the likely etiology.  Specifically, the examiner should comment on whether it is at least as likely as not (50 percent probability) that any found hearing loss disability was caused by any in-service acoustic trauma rather than any post-service acoustic trauma.  

The claims folder must be made available to the examiner. The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical evidence.

3.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



